ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 11, 1969 (220 So.2d 683) reversing the final order of dismissal of the Circuit Court for Dade County, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion (227 So.2d 865) and judgment filed October 29, 1969 and mandate dated December 1, 1969, now lodged in this court, quashed this court’s judgment and remanded the cause with directions that a final decree be entered in conformity with the said opinion and judgment of that court;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on April 15, 1969 is withdrawn, the opinion and judgment of this court filed March 11, 1969 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of dismissal of the trial court appealed from herein is reversed with directions to enter a final decree in conformity with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall he taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).